Citation Nr: 1409708	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity benefits (DIC), death pension, and accrued benefits.  


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel 
INTRODUCTION

The Veteran had active service from November 1969 to July 1973.  The Veteran died in June 2008.  The appellant and the Veteran were married in May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 denial from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appellant and her daughter testified at a hearing in August 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.


FINDINGS OF FACT

1. The appellant and the Veteran were married in May 1977.  

2. The Veteran died in June 2008.  At the time of his death, the appellant and the Veteran were legally married but living apart. 

3. From the date of their marriage until the death of the Veteran in June 2008, there was no intent of either party to desert.  


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of VA death benefits been approximated.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.22, 3.50, 3.53, 3.55, 3.159 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A "surviving spouse" is defined as a person (a) of the opposite sex; (b) who was the spouse of the Veteran at the time of the Veteran's death; (c) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse); and (d) who has not remarried or has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50 (2013).  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j) (2013).

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2013).

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).

Further, separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b).  Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007).  Under a proper interpretation of 38 U.S.C.A. § 101(3), a spouse can qualify as a surviving spouse if a separation was procured by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the Veteran.  Id.  Therefore, under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id. at 1358.  However, a separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse, thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Id. at 1357.

In this case, the appellant and the Veteran were married in May 1977 and they did not divorce.  The question in this case is whether there was continuous cohabitation sufficient for VA purposes, from the date of marriage until the date of the Veteran's death.  

In September 2007, the Veteran filed a claim for service connection for his disabilities.  On his VA From 21-526, he stated that he was married.  He stated that he did not live with his spouse and cited "marital difficulties." 

In November 2008, the appellant submitted a statement that she had been living at an address in [redacted], California, since 1989, and that the Veteran had lived at an address in [redacted] since 1990 when their separation began.  She stated that they separated because the Veteran "had a drinking problem and [] was a womanizer."  

At her August 2012 hearing, the appellant testified that the Veteran left home for days at a time.  Initially, she thought he was visiting his sister but later learned he was unfaithful.  She said she "...ask[ed] him for [a] divorce," but he refused.  Years later, the appellant testified that the Veteran was diagnosed with cancer in 2003.  At the time, the appellant stated that the Veteran was periodically living with her, primarily on weekends.  The appellant stated that she last saw the Veteran three months before he died and repeatedly offered to take care of him as his health failed.   

There is no contradictory information of record regarding the reason for their separation.  Further, the evidence shows that their separation was by mutual consent.  Lastly, there was no intent on either party's part to desert.  There is no evidence of misconduct on the appellant's part.  Therefore, the continuity of cohabitation is not considered broken.  Alpough, 490 F.3d at 1357.  There is no evidence of record to show that the appellant remarried or held herself out openly to the public to be the spouse of another person.  Therefore, affording her the benefit of the doubt, the appellant is the surviving spouse for VA purposes.  38 U.S.C.A. §§ 101(3), 5107; 38 C.F.R. §§ 3.50, 3.53 (2013).  




ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits is granted. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


